:J
     ,'
          ,,,:.
             AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl
                                                                                                                                                               13
                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                          JUDGMENT IN A CRIMINAL CASE
                                                  V,                                     (For Offenses Committed On or After November 1, 1987)


                                      Gustavo Perez-Vazquez                              Case Number: 3:20-mj-20564

                                                                                        Charles L Re
                                                                                        Defendant's Attorne


             REGISTRATION NO. 94977298
                                                                                                                          MAR 12 2020
            THE DEFENDANT:                                                                                                                                'i

                          pleaded guilty to count(s) ·~I~o~f~C~o~m~p~la~i~nt~==========ji:C:L:E:R:K!U:S~D~IS~T~R~IC~~~g~~L~~f~R6~R~N~IA~·
                  •12:1   was found guilty to count( s)                                                  BY
                          after a plea of not guilty.
                          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                     Nature of Offense                                                         Count Number(s)
            8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                I
                  D The defendant has been found not guilty on count(s)
                                                    -------------------
                  •       Count(s)
                                     ------------------
                                                        dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           ,~TIME SERVED                              • ________ days
                  12:1 Assessment: $10 WAIVED                 12:1 Fine: WAIVED
                  12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                  the defendant's possession at the time of arrest upon their deportation or removal.
                  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, March 12, 2020
                                                                                      Date of Imposition of Sentence


            Received~                                                                 Jvlicfiae{J. Seng
                               DUSM       ---
                                                                                      HONORABLE MICHAEL J. SENG
                                                                                      UNITED STATES MAGISTRATE JUDGE


             Clerk's Office Copy                                                                                                    3 :20-mj-20564
